DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 states: “a pilot generator configured to generate [and] a radio frequency into the body”.  It appears that the word “and” is not needed.  Alternatively, the word “radiate” could be added after the word “and” to correspond to the limitation of claim 1.
Claims 15-20 depend from claim 14 and thus include the limitation of claim 14.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “determining a position of an object introduced into a body” by “generating and radiating a  radio frequency pilot tone into the body” and “determining from the measurement signals, the position of the object” in combination with the other limitations set forth in claim 1.
Regarding independent claim 14, the prior art does not teach and/or suggest “determining a position of an object introduced into a body” with “a pilot tone generator configured to generate [and] a radio frequency pilot tone into the body” and “determine from the measurement signals, the position of the object” in combination with the other limitation set forth in cliam 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
(a)  Objection to the claims 14-20 for a typographical error.
(b)  Objection to the Drawings..
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leussler, et al. (US 2022/0202386) teaches a x-ray system and a pilot tone system.
Leussler, et al. (US 2022/0206098) teaches a multi-channel pilot tone motion detection system.
Xie, et al. (US 2022/00574465) teaches removing an RF interference of a pilot signal in a MRI system.
Biber (2021/0325525) teaches pilot tone for detecting movement of a subject.
Schneider (US 2021/0085260) teaches coordinates of a moving organ with a pilot tone. 
Biber (US 2020/0396112) teaches a pilot tone device.
Speier, et al. (US 2020/0166587) teaches pilot tone identification system.
Zeller (US 2020/0110145) teaches motion detection with a pilot tone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
July 11, 2022